DETAILED ACTION
Claims 1-6, 8, 10-14, and 16-19 have been examined.  Claims 7, 9, 15, and 20 were cancelled in Amendment dated 1/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 8, 10-14, and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Independent claims 1, 10, and 16 recite “determining, via the one or more processors, a chi squared interest (X2-interest), for the each association rule to identify related sets of variables, including first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association.”  Applicant stated that support for amendments is found at least at paragraphs [0033], [0039], and [0045].
Paragraph [0033] discloses a measure of interestingness, referred to as chi-squared interest, and finding “almost exclusive” relationships between objects.  Paragraph [0039] discloses a value of chi-squared interest greater than approximately 6.635 is considered a high value.  Paragraph [0045] discloses method of determining chi squared interest, including almost exclusive relationship. Paragraph [0046] discloses a chi squared interest is determined for each association to identify related sets of variables, including almost exclusive relationships. Applicant’s specification does not disclose the related set of variables identified using chi squared interest include first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association.
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 10, and 16 recite “including first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association.”  This limitation is not clearly understood because it is not clear when one level of association is considered as lower than another level of association and the specification does not provide a standard for ascertaining when one level of association is lower than another level of association. 
Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh “Interestingness Measures for Association Rules in a KDD Process: PostProcessing of Rules with ARQAT Tool”, in view of Xu et al. “Mining Association Rules with New Measure Criteria” (hereinafter Xu), further in view of Liu et al “Pruning and summarizing the Discovered Associations”, further in view of Al-Mamory et al. “Combining the Attribute Oriented Induction and Graph Visualization to Enhancement Association Rules Interpretation” (hereinafter Al-Mamory), further in view of Rainsford et al. “Visualisation of Temporal Interval Association Rules” (hereinafter Rainsford), further in view of Bhagat et al. (US 8,832,091, hereinafter Bhagat), further in view of Siddique et al. (US 2016/0210602, hereinafter Siddique).

As per claim 1, Huynh teaches the invention as claimed, including a method comprising:
obtaining, at one or more processors, data comprising multiple variables corresponding to multiple samples in a very large dataset (i.e., discover association rules between items in large databases, see at least pages 1-4, section 1.1, pages 9-10); 
defining, via the one or more processors, multiple sets of variables occurring in the samples (i.e., determine frequent itemsets, see at least pages 11-12, section 2.2.2), a set of the multiple sets of variables comprising a set of x variables and a set of y variables, where the intersection of the sets is zero (i.e.,                         
                            X
                        
                     and                         
                            Y
                        
                    ,                         
                            X
                             
                            ∩
                            Y
                            =
                             
                            ∅
                        
                    , see at least pages 1-4, section 1.1, page 10, Definition 2.2.1);  
for each set of variables, determining, via the one or more processors, a support for each set and a union of each set (i.e., determine support, the rule X [Symbol font/0xAE] Y has support s in the 
deriving, via the one or more processors, multiple candidate association rules for each set of variables (i.e., deliver a huge number of rules, post processing to reduce the number of rules discovered, see at least page 1, paragraph 1); 
determining, via the one or more processors, an interest for each association rule of the multiple association candidate rules of the sets of variables (i.e., determine interestingness measures, see at least pages 1-4, section 1.1).
Huynh does not explicitly teach determining, via the one or more processors, a chi squared interest (X2-interest), for the each association rule to identify related sets of variables, including first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association.
Xu teaches determining, via one or more processors, a chi squared interest (X2-interest) to identify related sets of variables (i.e., determine chi-square value of itemsets, see at least page 2258, section 3.1, pages 2259-2260, section 4.2), including first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association (i.e., remove itemset when there is significant independence between attributes of the itemset, see at least page 2258, section 3.1, pages 2259-2260, section 4.2; EN: itemsets where the attributes are not independent based on the chi-square value are first level sets of variables having a first level of association,  itemsets where there is significant independence between the attributes of the item set are second 
Liu teaches determining, via the one or more processors, a chi squared interest (X2-interest), for each association rule to identify related sets of variables (i.e., chi-square test for testing independence and/or correlation, measure significance of a rule using X2, see at least page 126, section 1.1, pages 127-128, section 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huynh to determine via the one or more processors, a chi squared interest (X2-interest), for the each association rule to identify related sets of variables, including first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association as similarly taught by Xu and Liu in order to use chi-squared test to remove irrelevant rules (see at least page 2258, left column, paragraph 1, right column, last paragraph of Xu).
Huynh does not explicitly teach generating a graphical output having lines drawn between associations of multiple two-term antecedent variables, each of the two-term antecedent variables are connected to other variables that are generally arranged in a circle, with the length of the lines connecting the multiple two-term antecedent variables to the other variables being proportional to the X2-interest between the sets of variables.
Al-Mamory teaches generating a graphical output having lines drawn between associations of multiple two-term antecedent variables, each of the two-term antecedent variables are connected to other variables (i.e., visualization of association rules, in Fig. 1a, the vertex uses 
Rainsford teaches generating a graphical output having lines drawn between associations of variables, each of the variables are connected to other variables that are generally arranged in a circle (i.e., a circular graph layout where items involved in rules are mapped around the circumference of a circle, see at least page 93, last paragraph, page 94, Figure 1).
Bhagat teaches the strength of the lines connecting variables being proportional to the X2-interest between the sets of variables (i.e., connect tag nodes with edges based on respective chi-squared computation scores, in which the strengths of the edges reflect their respective score values, see at least column 10, line 60 – column 11, line 3).
Siddique teaches length of the lines connecting variables being proportional to value between the sets of variables (i.e., words are represented by vertices in the graph, words that are related are connected by edges. a visual representation of the similarity could be made by making the length of the edges linking words proportional to the degree of similarity, see at least [0331]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huynh to generate a graphical output having lines drawn between associations of multiple two-term antecedent variables, each of the two-term antecedent variables are connected to other variables as similarly taught by  wherein the sets of variable are generally arranged in a circle with as similarly taught by Al-Mamory because it is desirable to visualize association rules in order for user to view and explore the information (see at least page 11, left column, last paragraph, page 12, Fig. 1a of Al-Mamory).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huynh and Al-Mamory such that the other variables that are 2-interest between the sets of variables as similarly taught by Bhagat and Siddique because Bhagat discloses it is known to connect variables with edges based on respective chi-squared computation scores, in which the strengths of the edges reflect their respective score values chi-squared computation scores in order to visualize the relationship between the variables based on chi-squared computation, and it would have been obvious to use known alternatives in the art to depict the strength of edges by varying the length as taught by Siddique.

As per claim 10, this is the system claim of claim 1.  Therefore, claim 10 is rejected using the same reasons as claim 1.

As per claim 16, this is the non-transitory computer readable storage media claim of claim 1.  Therefore, claim 16 is rejected using the same reasons as claim 1.

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh, in view of Xu, further in view of Liu, further in view of Al-Mamory, further in view of Rainsford, further in view of Bhagat, further in view of Siddique, further in view of MathOverflow “What is the definition of the                                 
                                    ⊎
                                
                             symbol?”.

As per claim 2, Huynh does not explicitly teach wherein                                 
                                    x
                                     
                                    ∪
                                    y
                                
                             is denoted by                                 
                                    x
                                     
                                    ⊎
                                    y
                                
                            , if                                 
                                    x
                                     
                                    ∩
                                    y
                                    =
                                     
                                    0
                                
                            , and wherein the χ2-interest is stored in a memory in association with each variable.
MathOverflow teaches ⊎ is used to denote                         
                            A
                             
                            ∪
                            B
                        
                    , wherein                         
                            A
                             
                            ∩
                            B
                            =
                             
                            ∅
                        
                     (see at least page 2, answer by Francois Dorai and JM).
	It would have been obvious to one of ordinary skill in the art that                         
                            x
                             
                            ∪
                            y
                        
                     is denoted by                         
                            x
                             
                            ⊎
                            y
                        
                    , if                         
                            x
                             
                            ∩
                            y
                            =
                             
                            0
                        
                     as similarly taught by MathOverflow because it would have been obvious to present mathematical relationships using known notation in the art according to its known meaning. 
Liu teaches wherein the X2-interest is stored in a memory in association with each variable (see at least pages 127-128, section 3, pages 130-132, section 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huynh such that the X2-interest is stored in a memory in association with each variable as similarly taught by Liu because Huynh prunes association rules and it would have been obvious to use known techniques in the art to prune association rules such as chi-square test, which is widely used for testing independence and/or correlation (see at least pages 127-128, section 3 of Liu).

As per claim 3, Huynh teaches wherein support for x is defined as supp(x)=Nx /n, where Nx is the number of observations of x in a sample with size n (see at least pages 23-24, section 3.2, page 28, Table 3.1).

As per claim 4, Huynh teaches wherein support for y is defined as supp(y)= Ny /n, where Ny is the number of observations of y in a sample with size n (see at least pages 23-24, section 3.2, page 28, Table 3.1). 
As per claim 11, the limitation recited in this claim are recited in claims 2-4.  Therefore, claim 11 is rejected using the same reasons as claims 2-4.

Claims 5, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh, in view of Xu, further in view of Liu, further in view of Al-Mamory, further in view of Rainsford, further in view of Bhagat, further in view of Siddique, further in view of MathOverflow, further in view of Manimaran et al. “Analysing the quality of Association Rules by Computing an Interestingness Measures” (hereinafter Manimaran).

As per claim 5, Huynh does not explicitly state wherein for any association rule of                                 
                                    x
                                    ⇒
                                    y
                                
                            , its confidence conf(                                
                                    x
                                    ⇒
                                    y
                                
                            )=supp(                                
                                    x
                                     
                                    ⊎
                                    y
                                
                            )/supp(                                
                                    x
                                
                            ). 
Manimaran teaches wherein for any association rule of                         
                            x
                            ⇒
                            y
                        
                    , its confidence conf(                        
                            x
                            ⇒
                            y
                        
                    )=supp                        
                             
                            (
                            x
                             
                            ∪
                            y
                        
                    ) /supp(                        
                            x
                        
                    ) (see at least page 3, section 2.2.2).  
While Manimaran does not explicitly use (                        
                            x
                             
                            ⊎
                            y
                        
                    ), it would have been obvious that                         
                            (
                            x
                             
                            ∪
                            y
                        
                    ) could be represented by (                        
                            x
                             
                            ⊎
                            y
                        
                    ), as MathOverflow teaches ⊎  is used to denote A ∪ B, wherein A ∩ B= ∅ (see at least page 2, answer by Francois Dorai and JM), and x ∩ y= ∅.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huynh such that for any association rule of                         
                            x
                            ⇒
                            y
                        
                    , its confidence conf(                        
                            x
                            ⇒
                            y
                        
                    )=supp(                        
                            x
                             
                            ⊎
                            y
                        
                    )/supp(                        
                            x
                        
                    ) as similarly taught by Manimaran and 
 
As per claim 12, the limitations recited in this claim are recited in claim 5.  Therefore, claim 12 is rejected using the same reasons as claim 5.

As per claim 17, the limitation recited in this claim are recited in claims 2-5.  Therefore, claim 17 is rejected using the same reasons as claims 2-5.

Response to Arguments
Rejection of claims under §101: 
The rejection of claims 1-6, 8, 10-14, and 16-19 under §101 is withdrawn because the limitation “generating a graphical output having lines drawn between associations of multiple two-term antecedent variables, each of the two-term antecedent variables are connected to other variables that are generally arranged in a circle, with the length of the lines connecting the multiple two-term antecedent variables to the other variables being proportional to the X2-interest between the sets of variables”, recited in claims 1, 10, and 16, (while obvious and taught by prior art as detailed in the §103 rejection), when evaluated in step 2B, is not well understood, routine, convention. 

Rejection of claims under §112(a)
Applicant argued that the combinations of [0033] and [0039] illustrates that the inventors had possession of the subject matter as claimed, that values greater than approximately 6.635 
Applicant’s arguments have been fully considered, Examiner respectfully disagrees.  Paragraphs [0033] and [0039] do not disclose “determining, via the one or more processors, a chi squared interest (X2-interest), for the each association rule to identify related sets of variables, including first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association.”  Paragraph [0033] discloses an almost exclusive relationship that refers to a very low association between two sets of variables. Paragraph [0039] discloses a value of chi-squared interest greater than approximately 6.635 is considered a high value.  Paragraphs [0033] and [0039] do not disclose identifying a first level set of variables having a first level of association, and a second level sets of variables having a second level of association, the second level of association being lower than the first level of association. Applicant’s statement that values greater than approximately 6.635 correspond to the claimed first level of association and values less than approximately 6.635 correspond to the second level of association are statements by the Applicant. Applicant’s specification does not disclose the value 6.635 being used to identify a first level sets of variables having a first level of association, and a second level sets of variables having a second level of association.

Rejection of claims under §112(b)
Applicant argued that one of ordinary skill in the art would recognize that a level of association is a number, as the specification describes level of association in numerical terms, it 
Applicant’s arguments have been fully considered, Examiner respectfully disagrees. Applicant’s specification does not disclose identifying a first level sets of variables having a first level of association and a second level sets of variables having a second level of association.  Applicant’s specification does not disclose a first level of association and a second level of association when describing sets of variables, and thus it is not clear what value is associated with the first level of association and second level of association, and it is not clear when the second level of association is considered as lower than the first level of association. 

Rejection of claims under §103: 
As per claims 1, 10, and 16, Applicant argued that Xu does not teach “first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association.”
Applicant’s argument has been fully considered, Examiner respectfully disagrees. Xu teaches a first level sets of variables having a first level of association and second level sets of variables having a second level of association, the second level of association being lower than the first level of association by teaching removing itemset when there is significant independence between attributes of the itemset (see at least page 2258, section 3.1, pages 2259-2260, section 4.2). Itemsets where the attributes are not independent based on the chi-square value are first level sets of variables having a first level of association, itemsets where there is significant independence between the attributes of the item set are second level sets of variables.  Itemsets 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong et al. (US 6,711,577) is cited to teach visualizing association rules with multi term antecedents.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121